DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/21 has been considered by the examiner.

Drawings
The drawings received on 03/14/21 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “wherein the voltage control loop comprises a first response time; comparing the reference signal to the voltage feedback signal to generate an error value; controlling the point-of-regulation sine wave based on a proportional-integral- derivative input and a current feedback signal, wherein the proportional-integral-derivative input is based on the error value; and adjusting the reference signal based on 

Claim 10 is allowed because the prior art of record fails to disclose or suggest a system including the limitation “wherein the proportional-integral-derivative control function is based on the first error value; and a voltage control loop configured to provide the point-of-regulation sine wave to the first error amplifier from the process, wherein the proportional-integral- derivative control block comprises a first response time; and a reference signal control block, comprising: a second error amplifier configured to receive an amplitude of the point-of- regulation sine wave and a direct current reference voltage and to output a second error value; a proportional-integral control function generator configured to generate a proportional-integral control function based on the second error value; a reference amplitude controller configured to control the reference signal received at the first error amplifier based on the proportional-integral control function; and an amplitude control loop configured to provide the proportional-integral control function to the reference amplitude controller, wherein the reference signal control block comprises a second response time greater than the first response time“ in addition to other limitations recited therein.



.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (US 5,206,575) disclose a device for controlling an AC motor.
Khajehoddin et al. (US 9,698,665 B2) disclose a digital controller for a power converter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838